El Juez Asociado Sb. Wole,
emitió la opinión del tribunal.
En contestación a una moción para qne se desestime la apelación, la apelante está conforme en que su término para presentar una exposición del caso había vencido, pero alega que había presentado una moción a la corte de distrito para que se le permitiera archivar su exposición de nuevo. Nin-guno de los documentos que sirvieron de base a la moción presentada en la corte de distrito han sido certificados a esta corte y a la apelada no. sé le dió ninguna oportunidad en este procedimiento para desestimar la apelación, de com-batir los hechos alegados en justificación de la apelación que se hace a la discreción de la corte inferior.
La apelante funda su oposición a la moción de desestima-ción en la facultad discrecional que tiene la corte de distrito para admitir una exposición del caso después de haber ex-pirado el término regular. Sostuvo la apelante en la vista que esta facultad se confiere por virtud del artículo 140 del Código de Enjuiciamiento Civil y citó decisiones de California en este sentido, siendo el artículo 473 el equivalente en eso estado.
En el caso de Belaval v. Córdova, 21 D. P. R. 537, dijimos, arguyendo:
“Para evitar cualquiera inala interpretación que pueda ocurrir, *97debemos añadir que no tenemos necesidad de resolver y no resol-vemos, qué remedio podría o no obtenerse en caso de que el récord fuere entregado por el taquígrafo después de la prórroga del término de treinta días señalado en el estatuto, o de una prórroga del mismo debidamente autorizada, en tales circutnstancias que, sin mediar falta por parte del apelante o error, por su inadvertencia, sorpresa o ne-gligencia excusable, pudiera afectar de un modo serio y adverso a su derecho de apelación. Cualquiera que sea la jurisdicción que pudiera tener y ejercitar una.corte, después de notificada la parte contraria, o que de otro modo sea inherente o haya sido conferida expresamente por el artículo 140 del código, u otra prescripción de ley, cualquiera que fuera el remedio que en equidad pudiera pro-porcionar, y cualesquiera que fueran los términos y condiciones que pudiera imponer en tales circumstancias, parece razonablemente clara en cualquier caso que pueda ocurrir, que la mera' entrega del ré-cord después de vencido el término del estatuto, difícilmente pro-duciría ipso facto el restablecimiento de prórrogas ya vencidas, de1 facultades ya perdidas, bien por no haber sido ejercitadas oportu-namente, o si se ejercitaron, se habían agotado completamente,— prórrogas concedidas y facultadas ejercitadas, si es que se concedie-ron o ejercitaron — única y exclusivamente por virtud de los precep-tos contenidos en los artículos 299 y 353, ninguno de los cuales es. por sí suficientemente amplio para comprender el caso hipotético' que ha sido sugerido.”
Pero necesariamente no resolvimos que el artículo 140 po-día ser invocado porque esa cuestión no estaba ante la corte. Claramente que esa opinión meramente sugería que en al-guna parte debía residir la facultad para eximir a un ape-lante cuando existía una demora excusable en presentar una exposición del caso. Con anterioridad a la decisión en el caso de Belaval v. Córdova, supra, habíamos resuelto que el artículo 140 no era aplicable, Deliz v. Franco, 21 D. P. R. 526, en el que se cita el de Pardo v. Pardo, 19 D. P. R. 1188. En este último caso el Juez Asociado Sr. del Toro y en el caso de Deliz los Jueces Asociados del Toro y Hutchison estuvieron conformes Con la sentencia pero no con la opi-*98nión. En ambos estaba envuelta la aplicabilidad del ar-tículo 140, habiendo la corte de distrito tratado de ejercitar una facultad de acuerdo con dicho artículo.
Sea eso como fuere la jurisprudencia de California no es muy satisfactoria y fué diferenciada en el caso de Pardo v. Pardo, supra. Examinaremos nuestros estatutos especiales para considerar dónde es que reside o debe residir la facul-tad. Las cortes de distrito tienen facultad para prorrogar el término de radicación de una exposición del caso pero en ninguna parte del código se les confiere facultad para dar o crear una nueva oportunidad. En el año 1909 por virtud de reglas de esta corte las apelaciones podían ser desestimadas si el apelante no radicaba su transcripción de autos dentro del término de 30 días cuándo no había ninguna exposición pendiente. Por la Ley No. 70 de 1911 el apelante quedaba obligado a radicar la transcripción en esta corte dentro del término de 30 días después de la aprobación de un pliego' de excepciones o de haber sido aprobada una exposición del caso, pero nuestras reglas quedaron sin cambiar en cuanto a la necesidad de radicar dentro de 30 días a partir del escrito de apelación cuando no había ningún pliego de excepciones o exposición. Estrictamente el derecho a desestimar des cansa en esta corte desde el momento en que no existe ningún procedimiento para obtener la aprobación de un pliego o exposición.
La moción de desestimación debe declararse con lugar.

Desestimada la apelación.

Juez concurrente: Sr. Asociado Aldrey.
El Juez Presidente Sr. del Toro firmó: “Conforme con la sentencia”.
El Juez Asociado Sr. Hutchison disintió.
El Juez Asociado Sr. Franco Soto no intervino en la re-solución de este caso.